Citation Nr: 0818626	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  90-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for allergic rhinitis.

2.  Entitlement to a disability rating higher than 10 percent 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia. 

The first claim arose from an April 1989 decision in which 
the RO denied service connection for asthma, bronchitis, 
chronic sinusitis, a deviated nasal septum, and allergic 
rhinitis.  These claims have a long procedural history, 
including multiple appeals to the United States Court of 
Appeals for Veterans Claims (Court).  This procedural history 
includes a finding that the issue on appeal is entitlement to 
service connection, and not the receipt of new and material 
evidence, although the Board had denied service connection 
for a respiratory disorder in November 1974.

The Board remanded the case to the RO in September 2001.  As 
a result of evidence developed in conjunction with that 
remand, the RO issued a May 2005 decision granting service 
connection and assigning a 10 percent rating for allergic 
rhinitis, with a retroactive effective date of February 15, 
1989, the date of receipt of this claim.  The veteran 
appealed that decision with respect to both the assigned 
10 percent rating and effective date established for the 
grant of service connection. 

In a May 2006 decision, the Board denied the veteran's claim 
for service connection for asthma, bronchitis, chronic 
sinusitis, and a deviated nasal septum.  The Board also 
denied his claim for an effective date earlier than February 
15, 1989, for the grant of service connection for allergic 
rhinitis.  Therefore, the only issue remaining on appeal from 
the April 1989 rating decision is entitlement to an initial 
disability rating higher than 10 percent for the allergic 
rhinitis.

More recently, the veteran appealed an August 2005 rating 
decision that denied a disability rating higher than 10 
percent for his already service-connected tinnitus.  In 
reaching its decision, the RO denied separate 10 percent 
ratings for each ear.  

FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's allergic rhinitis has been manifested by postnasal 
drip, a productive cough, crusting, and nasal obstruction due 
to swollen turbinates, but has never involved atrophic 
changes or fetor. 

2.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for allergic rhinitis.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic 
Code 6501 (prior to October 7, 1996) and Diagnostic Code 6522 
(since October 7, 1996). 

2.  There is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for tinnitus in each 
ear.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.87, Diagnostic Code 6260 (2007); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision. 



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the veteran's claim for a disability rating 
higher than 10 percent for tinnitus is being denied as a 
matter of law.  Therefore, the duties to notify and assist 
under the VCAA do not apply to this particular claim.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With resect to the claim for an increased rating for allergic 
rhinitis, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the veteran in October 
2001, April 2003, May 2005, November 2005, March 2006, May 
2006, and November 2006.  These letters informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.

The Board notes that the unfavorable April 1989 rating 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current  § 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial rating decision, the RO did not err 
in not providing such notice.  Rather, the veteran has the 
right to a content-complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  Since the 
veteran's increased-rating claim for allergic rhinitis has 
been readjudicated by the RO since the content-complying 
notice letters were issued, he has not been prejudiced.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
38 C.F.R. § 20.1102 (2007) (harmless error).

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his increased-rating 
claim, as the premise of the claim is that his allergic 
rhinitis is more severe than is reflected by their current 
rating.  It is therefore inherent that he had 
actual knowledge of the disability rating element of the 
claim.  See 38 C.F.R. § 20.1102 (discussing the notion of 
harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO requested all medical 
records identified by the veteran and his representative.  
These records include numerous VA treatment records dated 
from 1988 to 2007, various private treatment records, and 
records associated with his claim for Social Security 
Administration (SSA) benefits.  In addition, the veteran has 
been afforded three VA examinations since filing his claim in 
February 1989, the most recent of which was performed in 
November 2006 to specifically assess the nature and severity 
of his allergic rhinitis.  Accordingly, the Board finds that 
no further development is needed to meet the requirements of 
the VCAA or the Court.

II.  Allergic Rhinitis

The May 2005 rating decision granted service connection and 
assigned an initial 10 percent rating for allergic rhinitis, 
effective back to February 15, 1989, the date the RO received 
his claim for VA compensation benefits.  The veteran appealed 
that decision by requesting an increased rating for this 
award.  Since his claim arises from his disagreement with the 
initial rating assigned following the grants of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

At the time the veteran filed his claim, allergic rhinitis 
was evaluated under Diagnostic Code (DC) 6501.  This 
provision provided a 10 percent rating for chronic atrophic 
rhinitis with definite atrophy of intranasal structure and 
moderate secretion; a 30 percent rating with evidence of 
moderate crusting and ozena, and atrophic changes; and a 50 
percent rating with evidence of massive crusting, marked 
ozena and anosmia.  See 38 C.F.R. § 4.97, DC 6501 (prior to 
October 7, 1996).

During the course of this appeal, the provisions for 
evaluating respiratory disorders were revised on October 7, 
1996, and included revision of the rating criteria for 
rhinitis.  See 61 Fed. Reg. 46720 (1996) (codified at 38 
C.F.R. § 4.97).  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's allergic rhinitis is warranted.  But VA's Office of 
General Counsel has determined that the amended rating 
criteria, if more favorable to the claim, can be applied only 
prospectively for periods from and after the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g); and 38 C.F.R. § 3.114.

The revised criteria replaced DC 6501 with DCs 6522, 6523 and 
6524, each of which addresses a specific kind of rhinitis.  
See 38 C.F.R. § 4.97.  The veteran's rhinitis has been 
identified as allergic rhinitis, which is evaluated under DC 
6522.  This diagnostic code provides a 10 percent rating for 
allergic rhinitis without polyps, but with greater than 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating, the 
highest available rating under this code provision, requires 
evidence of polyps.  See 38 C.F.R. § 4.97, DC 6522. 

Applying both sets of criteria to the facts of this case, the 
Board finds no basis to assign a disability rating higher 
than 10 percent for the veteran's allergic rhinitis since the 
initial grant of service connection.  In reaching this 
decision, the Board has considered numerous VA treatment 
records dated from 1988 to 2007, three VA examination reports 
dated in November 1989, May 2002, and November 2006, and 
various private treatment records, none of which support the 
veteran's claim.  

With respect to the old criteria (DC 6501), the medical 
evidence outlined above does not show that the veteran's 
allergic rhinitis is manifested by ozena or atrophic changes, 
both of which are required for a 30 percent rating.  Ozena is 
defined as "a late stage of atrophic rhinitis with a thick 
mucopurulent discharge, mucosal crusting and fetor . . . ."  
See Dorland's Illustrated Medical Dictionary 1346 (30th ed. 
2003).  

The medical evidence shows that the veteran's symptoms 
associated with his allergic rhinitis involve postnasal drip, 
a productive cough, nasal obstruction due to swollen 
turbinates, and moderate crusting.  The Board notes that 
moderate crusting is required for a 30 percent rating under 
DC 6501.  However, since the criteria for a 30 percent rating 
under DC 6501 are conjunctive, in addition to moderate 
crusting, the veteran must also show that his allergic 
rhinitis is manifested by ozena or atrophic changes.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met).  Since 
neither ozena nor atrophic changes has been shown, there is 
simply no basis to assign a disability rating higher than 10 
percent under DC 6501.

In addition, since none of the medical records makes any 
reference to nasal polyps, there is no basis to assign a 
disability rating higher than 10 percent under the revised 
rating criteria found at DC 6522.  Indeed, the November 2006 
VA examination report specifically notes that no polyps are 
present.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an initial disability rating higher than 10 
percent for allergic rhinitis.  And as the preponderance of 
the evidence is against the claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A.  § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, the appeal is denied.


III.  Tinnitus

Service connection has been established and a 10 percent 
rating assigned for bilateral tinnitus, effective from May 
1983.  In June 2005, the veteran filed a claim for increased 
compensation benefits in which he requested separate 10 
percent ratings for tinnitus in each ear.  However, because 
the Schedule for Rating Disabilities limits a veteran to a 
single 10 disability rating for tinnitus, whether it is 
unilateral or bilateral, there is no legal basis to award 
separate 10 percent ratings for tinnitus in each ear.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, to clarify existing VA practice that 
only a single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260, note 2 
(2007).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of DC 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  

The Federal Circuit reversed the Court's decision in Smith, 
and affirmed VA's long-standing interpretation of Diagnostic 
Code 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith, 451 F.3d at 1349-50.  Citing Supreme Court precedent, 
the Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of DC 6260 was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.  As a consequence of that holding, Secretary 
rescinded the stay.

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
disability rating in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal is denied.


ORDER

An initial disability rating higher than 10 percent for 
allergic rhinitis is denied.

A disability rating higher than 10 percent for bilateral 
tinnitus is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


